Citation Nr: 9931684	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an increased evaluation for degenerative 
joint disease and disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 and August 1997 rating 
decisions by Regional Offices of the Department of Veterans 
Affairs (VA).  By rating decision in April 1996, the Wichita, 
Kansas, Regional Office, (in part) granted service connection 
for degenerative joint and disc disease, lumbar spine, and 
assigned a 20 percent evaluation effective March 1, 1996.  
The decision also apparently denied service connection for 
left leg pain, although the rating decision itself 
incorrectly referred to the right leg.  By rating decision 
dated October 1996, the RO increased the low back disability 
evaluation to 40 percent, also effective March 1, 1996 and 
also clearly indicated that the claim for service connection 
for left leg disability was denied in that arthritis of the 
left knee noted within one year of discharge from service was 
not manifest to a compensable degree within that one year 
period and/or was due to a preservice left knee disorder.  
The RO also found that left leg symptoms other than that 
associated with the left knee were part and parcel of the 
service-connected low back disability.  In a written 
communication received in November 1996, the veteran 
indicated that he was in agreement with the 40 percent 
evaluation for low back disability, but that he wished to 
disagree with the denial of service connection for his left 
leg disorder.  A statement of the case addressing only the 
left leg disorder claim was issued in November 1996, and a 
substantive appeal was received in January 1997.

In March 1997, the veteran's claims file was transferred to 
the Detroit, Michigan, Regional Office (RO) due to a change 
of residence by the veteran.  In April 1997, the veteran 
requested an increased rating for his low back disability as 
well as a total rating based on individual unemployability 
due to service-connected disability (TDIU).  By rating 
decision in August 1997, the RO continued the 40 percent 
rating for low back disability.  A notice of disagreement was 
received in January 1998, and a statement of the case 
addressing only the increased rating claim was issued in 
February 1998.  Also in February 1998, the RO denied the 
veteran's TDIU claim.  The veteran testified at a personal 
hearing at the RO in August 1998, and at that time, the 
veteran submitted a VA Form 9 in which he addressed both the 
increased rating and the TDIU issues.  This August 1998 VA 
Form 9 effectively constituted a timely substantive appeal to 
complete the appeal on the increased rating issue.  

The August 1998 VA Form 9 also effectively constituted a 
timely notice of disagreement from the February 1998 denial 
of the TDIU claim.  In February 1999, the RO issued a 
statement of the case on the TDIU claim.  In June 1999, a VA 
Form 646 was received from the veteran's representative which 
included argument on the TDIU claim.  However, the RO has not 
certified the TDIU issue to the Board, apparently based on 
the fact that a timely substantive appeal was not received as 
to that issue.  In a document entitled "Appellant's Brief" 
dated in September 1999, the veteran's representative refers 
to the TDIU claim as an "Inferred Issue" with a notation 
that it had been alleged by an unknown source that there had 
been no timely substantive appeal.  Within the September 1999 
"Appellant's Brief," the representative asserted that the 
issue of whether the veteran had filed a timely substantive 
appeal had not been fully considered by the RO and asked that 
the issue be referred to the RO for consideration.  
Accordingly, this matter is hereby referred to the RO for 
clarification and any appropriate action.  


FINDINGS OF FACT

1.  The veteran suffers from arthritis of the left knee which 
is either the result of an increase in severity of a 
preexisting left knee disorder during service or is a 
separate, unrelated chronic disability first manifested to a 
compensable degree within one year of his discharge from 
service.

2.  The veteran's service-connected degenerative joint 
disease and disc disease of the lumbar spine is manifested by 
pain, limitation of motion, degenerative changes, nerve 
interference, but no more than severe recurring attacks of 
intervertebral disc syndrome with intermittent relief.


CONCLUSIONS OF LAW

1.  The veteran's arthritis of the left knee was incurred in 
or aggravated by his period of active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for the veteran's service-connected 
degenerative joint disease and disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Knee Disability.

At a preliminary matter, the Board finds the left knee 
service connection claim to be well-grounded under 38 
U.S.C.A. § 5107(a).  There is a medical diagnosis of current 
disability, competent evidence of incurrence during service, 
and medical evidence (which by legal presumption) suggests a 
link to service.   Moreover, after reviewing the evidence of 
record, the Board finds that the duty to assist the veteran 
has been met and that no further development is necessary 
with regard to the left knee disorder issue.  

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Further, for purposes of this case the Board points out that 
a veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Looking to the record, it was noted at the time of the 
veteran's entrance examination in May 1985 that the veteran 
had injured his left knee in February 1983 which eventually 
healed without sequelae.  However, his lower extremities were 
clinically evaluated as normal at that time. Service medical 
records also show that the veteran was treated in March 1987 
for left knee pain and swelling in which the military 
examiner noted minimal effusion and mild Drawer.  A December 
1987 service medical examination noted that the veteran had 
undergone arthroscopy for his left knee prior to service.  
The veteran was again treated in August 1994 and July 1995 
for his left knee.  A July 1995 separation examination report 
lists left knee pain (among other left lower extremity pain) 
under a summary of defects and diagnose, although another 
section of this report shows that the veteran's left lower 
extremities were clinically evaluated as normal. 

A September 1996 VA examination showed tiny tibial, femoral 
and patellar osteophytes present and x-ray evidence of 
minimal degenerative changes.  The pertinent examination 
diagnosis was degenerative joint disease of the left knee. 

Based on the above-referenced evidence, the Board believes 
that service connection for arthritis of the left knee is 
warranted either on the basis of aggravation of a preexisting 
left knee disorder or on the basis of inception during 
service through use of the statutory presumption for 
arthritis (discussed earlier).  Assuming that the record 
would support a finding that there was a preexisting left 
knee disorder noted on entrance into service, it would appear 
that the fact that no arthritis was reported prior to service 
would warrant a finding of an increase in severity during 
service.  There is no medical evidence to suggest that the 
arthritis was due to the natural progression of any 
preexisting disorder, and neither the RO nor the Board are 
competent to made such a medical determination.  On the other 
hand, assuming that the evidence does not show that a 
preexisting disorder was noted at entrance, then the 
veteran's left knee must be presumed to have been sound at 
entrance.  Thus, the fact that arthritis was manifest within 
one year of discharge would give rise to the statutory 
presumption that it had its inception during service.  As to 
the question of whether the arthritis was manifest to a 
compensable degree within one year of discharge, the Board 
notes that VA examination in September 1996 (at which time x-
ray study revealed the arthritis), no range of motion studies 
were accomplished.  However, pain was noted at that time and 
subsequent medical records refer to pain and swelling as 
well.  The Board therefore finds that a reasonable doubt 
exists as to whether or not the arthritis of the left knee 
was manifest to a compensable degree within one year of 
discharge.  Such doubt must be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

In sum, the Board concludes that service connection for 
arthritis of the left knee is warranted either on the basis 
of aggravation or incurrence during service.  

II.  Increased Rating for Degenerative Joint Disease 
and Disc Disease of the Lumbar Spine.

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  No additional action is necessary to meet the duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).

By a rating decision dated October 1996, the RO increased the 
evaluation assigned the veteran's back disability to 40 
percent effective March 1, 1996, pursuant to Diagnostic Code 
5293 for intervertebral disc syndrome (IDS).  Under 
Diagnostic Code 5293, a 40 percent evaluation is warranted 
for IDS with severe, recurring attacks, with intermittent 
relief.  A 60 percent evaluation is warranted for IDS which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

The veteran was afforded a VA examination in September 1996 
in which he reported pain at the left hip, knee, and ankle.  
The examination showed the veteran limping on the left when 
walking, moderate accentuated lordosis at the dorsal lumbar 
spine, and moderate spasm of paraspinal muscles at the lower 
thoracic and lumbar levels.  Range of motion was forward 
flexion to 30 degrees, backward extension to less than 10 
degrees, left lateral flexion to 10 degrees, and right 
lateral flexion to 15 degrees.  Rotation to the left was 
noted as very limited, to less than 10 degrees, and rotation 
to the right to 25 degrees.  The examiner noted that the 
veteran seemed to have pain with surprise movements and 
raising legs caused pain at the lower back. 

A March 1997 VA MRI revealed spondylolisthesis of last two 
lumbar vertebral, L5 with respect to L6 as well spondylolysis 
involving pars of L5 vertebra was note.  A May 1997 VA 
amended radiology report indicated that there were six lumbar 
type vertebral bodies and there was a Grade II 
anterolisthesis of the fifth lumbar type vertebral body on 
the sixth body with accompanying spondylolysis.  There was 
abnormal motion at that level with 15mm of anterolisthesis on 
the flexion view which reduces to approximately 10mm on the 
extension view.  Accompanying degenerative changes were 
present at the facet joints at the L4-5 and L5 -6 levels, 
with accompanying degenerative disc disease at the L5-5 
level.  There was at least relative preservation of the other 
disc space heights.  There might be degenerative disc disease 
at the T12-L1 level, but this was suboptimally evaluated on 
the edge of the film.

A May 1997 VA examination showed mild tenderness to palpation 
of the vertebral spines in the interscapular area.  There was 
no step-off and there was no tenderness to palpation of the 
lumbar vertebral spines.  There was no sacroiliac joint 
tenderness and the hips were level.  Forward flexion was from 
0 to 40 degrees with report of pain in the low back areas 
bilaterally.  Backward extension was from 0 to 15 degrees, 
with report low back pain and left lateral flexion was from 0 
to 25 degrees, with mild low back pain, and right lateral 
flexion from 0 to 20 degrees, with moderate low back pain 
primarily centered in the right lumbar area.  Rotation to the 
left was from 0 to 35 degrees, with report of low back 
aching.  Rotation to the right was from 0 to 35 degrees with 
right lumbar pain reported.  The examiner noted no objective 
evidence of pain on motion.  

VA outpatient treatment records from 1997 to 1998 show 
treatment for low back pain and complaints of pain in the low 
back shooting up to mid thigh when he twisted his body.  The 
veteran was discharged from physical therapy in March 1998 
after being issued a TENS unit.  An August 1998 VA MRI was 
negative for disc herniation, Grade I spondylolisthesis of L4 
on L5 with subsequent impingement of bilateral exiting nerve 
roots.  The degree of neuroforminal narrowing was moderate to 
severe.  The spondylolisthesis of L4 on L5 was likely due to 
bilateral pars defects as the degree of facet hypertrophy and 
degenerative change was mild to moderate and there was no 
evidence of significant central spinal stenosis.

In the September 1998 VA examination the veteran reported 
constant low back pain and daily stiffness.  The veteran had 
fatigability of his back and used a back brace every two 
weeks.  He indicated that the back brace and TENS unit did 
not help with his back spasms.  The veteran also reported 
flare-ups of back pain about every two weeks lasting one to 
two days which necessitated bed rest.  The examination showed 
tender paraspinous muscles bilaterally and he was tender over 
the vertebral bodies over the lumbar region.  He had 
tightness of the paraspinous muscles on the left side of the 
back and there were no postural abnormalities or fixed 
deformities.  The examiner noted no spasm of the back 
muscles.  Forward flexion onset of pain was to 20 degrees 
with range of motion to 40 degrees without fatigue and 
weakness.  Pain was noted as the limiting step regarding 
additional range of motion.  The veteran could not be 
passively flexed beyond 40 degrees and he had backward 
extension to 10 degrees with the onset of pain and weakness 
in his legs without fatigue.  He could not do any backward 
extension beyond 10 degrees and pain was the limiting step 
regarding his backward extension.  He had left lateral 
flexion to 10 degrees with the onset of pain and range of 
motion to 20 degrees without weakness or fatigue.  He could 
not be left laterally flexed beyond 20 degrees due to pain.  
He had right lateral flexion to 10 degrees with the onset of 
pain and range of motion to 20 degrees without weakness or 
fatigue and could be passively right laterally flexed to 30 
degrees due to pain.  The veteran had the onset of pain with 
rotation to the right at 15 degrees with range of motion to 
20 degrees with the onset of weakness without fatigue.  He 
could not be rotated beyond 20 degrees passively due to pain.  
Rotation to the left was to 15 degrees with the onset of pain 
and range of motion to 20 degrees with the onset of weakness 
without fatigue.  He could not be rotated to the left beyond 
20 degrees passively due to pain.  Neurologic examination 
showed strength was 5/5 in the lower extremity and there was 
give-way weakness of the extensor hallucis longue 
bilaterally.  Deep tendon reflexes were 0 at the patella with 
enhancing maneuvers.  He was 1+ at the ankles bilaterally and 
those reflexes were symmetric.  Sensation was intact to 
pinprick and light touch with the left leg, straight leg 
raise to 1degrees, he had onset of back pain.  He had no 
radiation of this pain to his buttocks or leg.  With the 
right leg straight leg raise, he had onset of pain in his 
lumbar region at approximately 20 degrees of leg lift and he 
had no radiation of this pain into his leg or foot.  An 
electromyogram was normal without evidence of a 
mononeuropathy, plexopathy, or radiculopathy.

A private medical examination conducted by Ronald J. 
Jakubiak, M.D. in June 1998, showed bilateral sciatica, left 
greater than right, with disc herniation at the L5-S1 level 
by 1995 MRI, and spondylolisthesis on plain films.  Private 
medical records from Virginia Beetham, D.C. dated in 1997 and 
1998 show flexion to 30 degrees, extension to 10 degrees, 
left rotation to 10 degrees, right rotation to 10 degrees, 
right/left lateral flexion to 30 degrees, and all with low 
back pain.  Severe degenerative disc disease was noted 
between L5 and L6 segments.  It was noted that the pain, 
parasthesia and numbness the veteran experienced were 
indicative of nerve interference.

The above-summarized medical records leave no doubt that the 
veteran's low back disability is severe in degree with 
recurring attacks.  However, it would appear that the veteran 
does experience some intermittent relief.  Moreover, the 
overall clinical evidence does not persuasively show that the 
veteran's disability is pronounced with objective evidence of 
neurological findings which would warrant a 60 percent 
evaluation at this time under Diagnostic Code 5293.  While 
there is clearly continuing symptomatology, it would appear 
that the current 40 percent rating compensates for current 
impairment.  

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  In this regard, the 
Board notes that the current 40 percent rating is the highest 
available under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  

However, while the veteran does clearly suffer pain, fatigue 
and weakness, the preponderance of the evidence is against a 
finding that there is such additional functional loss so as 
to warrant a 60 percent rating under Diagnostic Code 5293.  
VA examination in February 1998 showed severe low back 
impairment, but the veteran did reportedly have a normal 
gait, although with a stiff upright posture.  Further, 
information in that examination report is to the effect that 
although he continued to suffer such symptoms, he is still 
able to drive, stand and walk to some degree.  It also 
appears that he uses an exercise bicycle.  These reported 
activities are certainly not accomplished without an increase 
in the pain and fatigue at some point, but his ability to 
engage in such activities to the degree that has been 
reported persuades the Board that his low back disability is 
adequately reflected by the RO's assignment of the current 40 
percent evaluation. 

The Board also has evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  However, since the 
maximum evaluation for lumbosacral strain is 40 percent and 
the veteran has an evaluation of 40 percent under Diagnostic 
Code 5293, this Diagnostic Code is not for application.  
Likewise, the maximum schedular rating under Diagnostic Code 
5292 is 40 percent and therefore this diagnostic code is also 
not for application. 

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impracticable the application of the regular 
schedular standards.  In the absence of such factors, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a left knee disorder is 
warranted.  To this extent, the appeal is granted.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease and disc disease of the lumbar 
spine is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

